EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer program product for generating a recommendation associated with an extraction rule for big-data analysis, comprising receiving a set of data blocks, and an extraction rule, wherein the extraction rule comprises an identifier and a first range associated with the identifier in the set of data blocks, and wherein each of a data block from the set of data blocks comprises one or more words, and wherein the first range is indicative of a first lower location and a first upper location associated to the one or more words in the data block, and wherein the data block comprises a first word and a last word, and wherein a location of the first word is one and a location of the last word is equal to a total number of one or more words in the data block, and wherein the lower location and the upper location lie within the location of the first word and the location of the last word, identifying a set of words associated with the identifier in one or more data blocks from the set of data blocks based on a provenance knowledge, wherein the provenance knowledge indicative of a relationship between the word and the identifier, identifying a set of locations associated with the set of words in the one or more data blocks, generating a second range associated with the identifier based on the set of locations, wherein the set of locations includes a second lower location and a second upper location associated to the second range with respect to the data block, and wherein the second range is indicative of the second lower location and the second upper location associated to one or more words in the data block, recommending the second range for modifying the extraction rule for big-data analysis based on an accuracy change.
Generally, the prior art of record does not render obvious an entire combination including the narrowly claimed limitations directed to a first range of words in a data block comprising a location of a first word as one and a location of a last word as the number of words in the data block to establish a range with a lower location and an upper location, and similarly establishing a second range of words in the data block comprising a second range with a lower location and an upper location.  Even if a block of words would inherently include a first range having a lower location and an upper location with a first word at location one and a last word at a location equal to a number of words in the data block, the precise way of indexing the words in a data block to compare a first range with a second range to modify an extraction rule based on a change in accuracy is not reasonably taught in combination by the prior art.  
The Specification, ¶[003], states an objective of improving on an extraction of meaningful data from unstructured data that is relevant for further use, where a quality of analytics may determine a quality of meaningful data.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.   Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                             August 12, 2022